DETAILED ACTION
This Notice of Allowance is in response to the Application filed July 6, 2019. 
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 11: a support spring including a plurality of flexible elements coupled to the damper housing and defining a plurality of accumulator volumes, the flexible elements disposed radially outward of the first primary damper cavity and [[a]] the second primary damper cavity, wherein the plurality of accumulator volumes comprise a first accumulator cavity and a second accumulator cavity
	Claim 18: a support spring including a plurality of flexible elements coupled to the damper housing and defining a plurality of accumulator volumes, the flexible elements disposed radially outward of the first primary damper cavity and [[a]] the second primary damper cavity, wherein the plurality of accumulator volumes comprise a first accumulator cavity and a second accumulator cavity
REASONS FOR ALLOWANCE
3.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1 : a support spring including a plurality of flexible elements coupled to the annular damper housing and defining a plurality of accumulator volumes, the plurality of flexible elements disposed radially outward of the first primary damper cavity and the second primary damper cavity, wherein the plurality of accumulator volumes comprise a first accumulator cavity and a second accumulator cavity;
	at least one flow-through channel coupling the first accumulator cavity to the second accumulator cavity.  
	Claim 11: a support spring including a plurality of flexible elements coupled to the damper housing and defining a plurality of accumulator volumes, the flexible elements disposed 
	a plurality of non-restrictive flow-through channel coupling the first accumulator cavity to the second accumulator cavity.  
	Claim 18: a support spring including a plurality of flexible elements coupled to the damper housing and defining a plurality of accumulator volumes, the flexible elements disposed radially outward of the first primary damper cavity and the second primary damper cavity, wherein the plurality of accumulator volumes comprise a first accumulator cavity and a second accumulator cavity;
	at least one non-restrictive flow-through channel coupling the first accumulator cavity to the second accumulator cavity.  
	The closest prior art is the Ertas reference (US Patent No. 9,416,820).  The Ertas reference fails to disclose all of the features of the independent claims.  Neither the Ertas reference, nor any of the other located reference teach or suggest a support spring including a plurality of flexible elements coupled to the annular damper housing and defining a plurality of accumulator volumes, the plurality of flexible elements disposed radially outward of the first primary damper cavity and the second primary damper cavity, wherein the plurality of accumulator volumes comprise a first accumulator cavity and a second accumulator cavity; at least one flow-through channel coupling the first accumulator cavity to the second accumulator cavity.  Accordingly, there is allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747